— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered May 30, 1990, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant urges on appeal that reversible error was committed when the court failed to charge robbery in the third degree and petit larceny as lesser included offenses of robbery in the first degree. However, as there was no request to charge either robbery in the third degree or petit larceny and no exception was taken to the charge, the defendant’s contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022). Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.